ON APPLICATION FOR REHEARING
MOUTON, J.
In their application for a rehearing, counsel for defendants say that the language of the statute conferring the power of expropriation on the highway commission is plain and unambiguous. In our original opinion we referred to that part of section 7 of the statute which says, the “highways shall extend, as nearly as possible, along the following described routes” which are thereafter designated. In discussing our opinion in reference to that clause of the statute, counsel say we ought to interpret it under the familiar rule of statutory construction and that we should give effect to the specific provision of the statute which requires that the highways should pass through the cities, villages, and towns named. The trouble with the argument of counsel on this proposition is that the statute nowhere says that the highways shall “pass through” these cities, etc., but only says in one part that they shall touch them and in the other that they shall be laid “as nearly as possible along” the routes.
The word “route” may be used in a different and more general sense than the word “highway.” It is sometimes used to mean a course, a line of travel or transit. It may be that the members of the Legislature knew that an old line of travel ran from the Mississippi boundary to the Mississippi river and across from there -towards Opelousas and further on westward. *467In a broad and general sense they probably merely intended, to outline the route through the towns and villages mentioned in the act. When the statute refers, however, to the highways proper, it is more specific, and says they shall “extend along these routes, as nearly as possible,” and “shall touch” these various villages, cities, but not that the highways shall go through them, as it is provided for in reference to the routes. Evidently, the words “route” and “highway” are not used in the statute as meaning the same thing; otherwise the statutes would not say that the highways should be laid nearly as possible along these routes. If they were used in that way, we would have the Legislature saying that the highways should run along the highways, “as near as possible.” It is therefore not said in the statute that the highways should go through these towns. Counsel are therefore not supported by the statute in their contention that we should apply the familiar rule of statutory construction, and give effect to the specific provision of the statute, which they say requires that the highways should pass through these cities and villages. As the statute does not so provide, this rule of interpretation is inapplicable.
To counsel it seems from their argument that the language of the statute is entirely clear and free from all ambiguity, but we must confess that it is rather perplexing to us for the reasons above expressed, and those given in our original opinion. We therefore think that we cannot be justly charged with disregarding the letter of the law in our endeavors to ascertain what was the real purpose of the Legislature .in conferring the authority on the commission to build a system of hard-surfaced state highways, all of which was discussed in our first opinion.
Counsel refer to several authorities in support of their contention that by our construction of the statute we are departing from our judicial functions, and usurping the authority of the lawmaking power. Among these citations counsel copy section 218 in 25 R. C. L., p. 963. In that quotation from that section, we find the following:
“There is a marked distinction between liberal construction of statutes, by which courts, from the language used, the subject-matter, and the purposes of those framing them, find out their true meaning, and the act of a court in ingrafting upon a law something that has been omitted, which the court believes ought to have been embraced.”
In our original opinion, our sole purpose, as may be seen by reading it, was to ascertain as best we could, the meaning of the statute from the language used therein, the subject-matter, and what appeared to us to have been the purpose of the Legislature in the enactment of that measure for the establishment of a system of highways for the benefit of the people of the state. It is in this sense that our decision must be taken, and not at all with the idea that our purpose was to substitute our will for that of the Legislature. It is safe to say that a court of our limited jurisdiction would not attempt to indulge in such usurpation.
In our first opinion we referred to Ruling Case Law where it says that the extent of the power of expropriation is limited to the express terms or the clear implication of the statute conferring the authority. We state now, as we there stated, that there was no express power conferred by the statute, but that it had been given the commission by sufficiently clear implication to authorize the expropriation in the instant case.
*468If it were held that the commission' had no power to expropriate on the straight line, now established, it is manifest and certain that it would make a curve in the highway so as to technically comply with the statute by touching the southern corporate limit of the village of Port Barre, and then return to the line westward along the railroad track towards Opelou.sas. To believe otherwise would paralyze credulity. We make this statement because it will not be supposed for -one instant that the commission would make almost a semicircle along the meandering bank of Bayou Courtableau, on through Port Barre village, and southwestward again to the resumption of the straight line, westward.
It is not and has not been disputed that the proposed highway, whether it goes as now laid out, or is curved' northward so as to touch the corporate limit of that town, that it will inevitably go through ■the land of the defendants, and as far as the record discloses, would not make any material difference to them whether the road be built on one line or the other. If the road is built on the line now projected, it is obvious that defendants will not suffer any injury in either their personal or (property rights. Their position is this, you may pass through our land, providing you deviate your course by curving northward and touch the corporate limit of the village of Port Barre. Such a position is really fanciful. If the commission is, however, forced to deviate from the proposed (straight line and touch the corporate boundary of that town, the result will be detrimental in entailing an increase in the expenditure of public funds and in the way of speed and safety to the traveling public.
For the foregoing reasons and those given in our former opinion, the rehearing ¡is refused.